Citation Nr: 0926082	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-31 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1944 to June 1946.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2005 
rating decision of the Phoenix, Arizona Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2007, a 
hearing was held before a Decision Review Officer (DRO) at 
the RO.  A transcript of the hearing is associated with the 
Veteran's claims file.  In September 2008, the case was 
remanded for additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the Veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2008).

In the September 2008 remand, it was noted that during the 
Veteran's March 2007 DRO conference, the DRO indicated he 
would request a VA examination for the Veteran's dermatitis.  
As this had not been done, the Board requested that 
arrangements be made for the Veteran to be examined by a 
dermatologist for a dermatitis examination.  The examination 
and report thereof was completed in January 2009 by a 
physician's assistant and co-signed by a dermatologist.  

The Board finds that there are inconsistent statements in the 
opinion rendered and clarification is necessary.  
Specifically, it was noted in the history of skin condition 
section of this exam that the Veteran stated when he entered 
service, he had sores, bumps, pimples, and scabs on his face, 
head, and stomach, and that he had them throughout service.  
He indicated that his skin condition was intermittent and, as 
such, did not seek treatment for them in service.  He also 
stated that his skin conditions have never resolved.  The 
opinion concludes, "It is at least as likely as not that the 
veterans [sic] dermatitis/folliculitis started while he was 
in the service and he has had it off and on throughout his 
life."  See January 2009 VA examination report (emphasis 
added).  While the Board accepts that the Veteran may have 
had skin problems in service, there is no explanation of the 
rationale for concluding that his skin problems started in 
service when the history provided by the Veteran himself 
suggests that his skin problems preexisted service.  
[Notably, a veteran's statement describing his symptoms and 
condition is competent evidence to the extent that he can 
describe what he experiences.  See 38 C.F.R. § 3.159(a)(2); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991) (lay witnesses 
can testify as to the visible symptoms or manifestations of a 
disease or disability); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).]

Furthermore, although the January 2009 VA examiner indicated 
she had reviewed the Veteran's claims file, including his VA 
outpatient treatment records, it is not apparent that a 
thorough review of such records was performed.  Namely, her 
report indicates that the pertinent evidence she reviewed 
were records showing that the Veteran was being treated for 
folliculitis.  VA outpatient treatment records show that the 
Veteran began complaining of skin lesions and eruptions on 
his scalp in January 2005.  He requested a referral to a 
dermatologist, stating that he had had problems with "cradle 
cap" since he was "just a baby."  On July 2005 VA 
dermatology consult, scabbed lesions on the Veteran's scalp 
were noted.  He also had some folliculitis on his right 
abdomen.  Clindamycin, a topical solution, was prescribed to 
treat the skin conditions both on his scalp and abdomen.  In 
June 2006, the Veteran was seen again by the dermatology 
clinic for treatment of his scalp lesions.  He expressed 
concern about moles on his chest/neck and a lesion on his 
right cheek.  A physical examination revealed scabs and scars 
from prior lesions on the scalp, a shiny papule with 
telangiectasias on the right cheek, and fleshy papules on the 
left chest and right posterior neck.  A right cheek shave 
biopsy was performed and basal cell carcinoma was diagnosed.  
The Veteran underwent an excision of basal cell carcinoma of 
right preauricular area in August 2006.  The January 2009 VA 
examination report fails to include discussion about any of 
these findings.  

The United States Court of Appeals for Veterans Claims has 
held that once VA undertakes the effort to provide an 
examination, it must provide an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board has 
no recourse but to again remand the case for a VA 
examination/opinion.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. 	The RO should return the claims 
file to the VA Chief of Dermatology who, 
on February 2, 2009, co-signed the January 
2009 VA examination report, and ask him to 
explain what appears to be irreconcilable 
conflicting statements in the opinion.  
Based on a review of the record, to 
include a copy of this remand, the 
physician should: 

(a) Determine whether the Veteran had any 
skin conditions prior to his entry into 
service.

(b) Identify (medical diagnosis) the 
Veteran's current skin disability(ies).

(c) Opine as to each and every currently 
diagnosed skin disability whether such, at 
least as likely as not, is related to the 
Veteran's service.  If it is determined 
that the Veteran had any skin conditions 
prior to his entry into service, then the 
physician should opine as to each and 
every such disability whether it 
permanently increased in severity during 
service, and whether such increase was due 
to the natural progression of the 
disability.

The physician must explain in detail the 
rationale for all opinions provided.  If 
it is his opinion that another examination 
of the Veteran is necessary to address the 
questions posed, arrangements should be 
made for such an examination.  If the 
dermatologist who endorsed the VA 
examination report is unavailable, the 
Veteran should be scheduled for an 
examination by another dermatologist who 
should review the claims file (to include 
this remand), examine the Veteran, and 
respond to the questions posed above.

2. 	The RO should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

